Title: Joseph Jones to the Auditors, with James Hayes’ Account and Jefferson’s Memorandum, 16 March–[5 April?] 1781
From: Jones, Joseph,Hayes, James,Jefferson, Thomas
To: Auditors




Gent.
Phila: 16th. March 1781

I inclose you an account delivered me by Mr. Dunlap for the hire of three waggons to transport the Printing Materials to Virginia and the amount of 7 dozen Parchment for the use of the Legislature. Mr. Dunlap assures me he engaged the waggons upon the best terms he could. They are to deliver their loads at Richmond and return to Fredericksburg with any loads the State may furnish. From thence they are to come to my House to transport some necessaries for my Family to this place but if the State can furnish them a back load to Philadelphia this part of the engagement may be void. If they are to return by my House the Country should be credited for such proportion of the waggonage as may be reasonable from Fredericksburg to Philadelphia and charged to me. I  have desired Mr. Hays to receive the money for the waggon hire and parchment and after furnishing the waggoners what they want transmit the balance to me to settle with them here. I have advanced them thirty pounds of the new money equal to Specie at the regulated exchange and also twelve hundred dollars Virga. State paper or they would not move and Mr. Dunlap assured me he could not furnish the money. I am Gent. yr. most obed. Servt.,

Joseph Jones



Enclosure
The hire of the three Waggons containing the Printing Apparatus from Philada. for the use of this State is Sixty-five Pounds State Money of Pennsylvania each which amounts to



£ 195   


Exchange of that @ 75 for one
14625   


7 Dozn. Parchment @ 1000 Dollars &c.
2625   


The Ferriage of the waggons, which by agreement are to be paid exclusive of the above coming and returning
705.10



£17,955.10


Exch. 20 ⅌ Ct. off is
£14364.8/


Jefferson’s Memorandum
The expence of transporting the printing materials of Mr. Hayes from Philadelphia here by land was taken on the state rather than run the risk of their being lost a second time if brought by water, and that to be again made good.

Th: Jefferson


